Citation Nr: 0302556	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  00-17 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
postoperative right nephrectomy.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from August 1951 to August 
1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A Travel Board hearing was held before the 
undersigned in August 2001.  In March 2002, the Board 
requested additional evidentiary development pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  In October 
2002, the veteran was informed that the requested development 
had been completed.  He was notified of all additional 
evidence obtained and given the opportunity to respond.  
Later in October 2002, the veteran responded that he had no 
further evidence or argument to submit.  

Other Issues

During a hearing before the undersigned in August 2001, the 
veteran's testimony was accepted as an informal claim of 
entitlement to service connection for heart disease and left 
kidney disease, specifically a cyst on the left kidney, as 
secondary to the service-connected postoperative right 
nephrectomy.  These matters have not been developed and are 
not included on appeal.  They are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.  

2.  No definite decrease in kidney function, constant 
albuminuria with some edema, or hypertension marked by a 
diastolic pressure predominantly 120 or more has been shown 
by competent medical evidence.  

3.  The veteran has a scar associated with his postoperative 
right nephrectomy which is tender and painful on objective 
examination.  


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for postoperative left 
nephrectomy is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.7, 4.104, 4.115a, , 
and Diagnostic Codes 7500, 7101 (2002).  

2.  The criteria for a separate 10 percent rating for a scar 
associated with postoperative right nephrectomy, have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, 
including §§ 4.1, 4.118, Diagnostic Code 7804 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with 38 C.F.R. Part 4, §§ 4.1 through 4.10 
(2002) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the most current evidence of record is not 
adequate for rating purposes.  In fact, although in order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition per Schafrath, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The appellant contends that doctors have told him he is 
suffering from damaged nerves related to the nephrectomy; 
that he experiences pain, tenderness, soreness, and burning 
in the area to the extent that he cannot even mow his lawn; 
that he requires medication for symptom relief, but that the 
only thing that really helps is for him to become inactive 
which is difficult for him.  It is argued that these symptoms 
reflect worsening of the symptoms and warrant an increased 
disability rating.  


The VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)  [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. ].  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, the appellant was furnished a statement of the case in 
May 2002 reflecting the pertinent law and regulations 
applicable to his claim, the decision, and the reasons the 
decision was made.  He requested and was provided a hearing 
before the undersigned in August 2001 during which through 
questioning and explanation he was afforded further 
clarification and direction regarding adjudication of his 
claim under the VCAA.  In October 2002, he was informed 
regarding the additional development of the evidence being 
undertaken by the Board, and that he or his representative 
could still submit additional evidence or argument directly 
to the Board at the address provided.  Later that month, the 
veteran responded that he had no further evidence or argument 
to present.  In January 2003, the representative made written 
arguments to the Board supporting assignment of an increased 
disability rating.  

At no time has the veteran or his representative indicated 
that there are additional records available which have not 
been obtained.  A review of the claims folder appears that it 
is complete.  

Through the action described herein the appellant has been 
informed of the types of evidence necessary to support the 
claim, how it could be obtained, what assistance was 
available, the applicable law and regulations, and why the 
decision was made.  VA must make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  Inasmuch 
as no communication pertinent to the VCAA has been received 
from the veteran at the time this decision is being made, it 
is apparent that no further evidence exists.  The veteran's 
statement of October 2002 appears complete on this matter.  
Accordingly, it is the judgment of the Board that it may 
consider the merits of the claim without prejudice to the 
appellant.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  As 
such, the Board will itself apply the current standard of 
review set forth below in evaluating the veteran's claim.  

In sum, the appellant has been given ample opportunity to 
present evidence and argument in support of the claim.  On 
the basis of review of the claims folder, there is no 
indication that there is further evidence or argument to 
submit.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, especially in 
light of the Board's development action in March 2002, 
information garnered at the hearing on appeal, and the 
veteran's response of October 2002.  As a consequence the 
appellant does not appear to contend otherwise regarding 
notice or development of the claim.  Accordingly, the Board 
will proceed to a decision on the merits.  


Standard of Review

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  




Increased Rating General Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.321(a), Part 4, § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities. 38 C.F.R. 
Part 4 (2002).  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
related.  38 C.F.R. Part 4, § 4.20 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. Part 4, § 4.7 (2001).  


Factual Background

VA outpatient treatment reports reflect that the veteran's 
blood pressure was 154/60 in August 2000.  He complained of 
flank pain secondary to the nephrectomy.  He was given 
Darvocet.  In December 2000 the veteran reported that the 
right nephrectomy site swelled up at times and he had burning 
pain.  He reported he was unable to tolerate Darvocet.  
Neurontin was substituted for the Darvocet.  He had no other 
specific complaint.  It was noted that his blood pressure was 
slightly high, but that it had been normal at home.  The 
assessments were status post nephrectomy scar with weakness 
and neurogenic pain concerning the nephrectomy site, and 
stable hypertension.  

In August 2001, the veteran testified before the undersigned 
that the surgery scar bulged out like a hernia; that the scar 
was tender and seemed to be becoming longer; that he had pain 
from the scar and pain from the left kidney; that at times he 
had interruption in urination without pain; and that he just 
had a heart attack a month and a half prior to the hearing.  

VA medical records reflect that in October 2001 the veteran's 
blood pressure was 135/60, it was noted that on his previous 
visit it had been 152/62.  

In March 2002, the Board determined that additional 
development was needed in this case and requested that the 
following action be completed:

1.	Obtain the veteran's medical records from the VA Medical 
Centers in Beckley, West Virginia for any treatment for 
right side nephrectomy from January 2000 to the present.  
Request all VA treatment records.
2.	Make arrangements with the appropriate VA medical facility 
for the veteran to be afforded a genitourinary examination 
to show the nature and extent of disability from a right 
side nephrectomy.  Send the claims folder to the examiner 
for review.  The examiner should answer the following 
questions:
(a)  Does the veteran have 
nephritis, infection, or pathology of his 
remaining left kidney?

	(b)  Does the veteran have constant 
albuminuria with some edema?

	(c) Does the veteran have definite 
decrease in left kidney function?

	(d) Does the veteran have 
hypertension with diastolic pressure 
predominantly 120 or more?

	(e)  Does the veteran have 
persistent edema and albuminuria?
(f)  What is the veteran's BUN 
(blood urea nitrogen) level in mg%?

	(g) What is the veteran's creatinine 
level in mg%?

	(h)  Does the veteran have 
generalized poor health characterized by 
lethargy, weakness, anorexia, weight 
loss, or limitation of exertion?

	(i)  Does the veteran's renal 
dysfunction require regular dialysis, or 
preclude more than sedentary activity?

(j)  Does the veteran have markedly 
decreased function of kidney or other 
organ systems, especially cardiovascular?

(k)  Was the veteran's recent heart 
attack the result of his service 
connected renal disability?

	(l) Is the veteran's hypertension 
the result of his service connected renal 
disability?

	(m) At the site of the veteran's 
right nephrectomy, does he have a scar 
that is tender and painful upon objective 
demonstration?

	(n) At the site of the veteran's 
right nephrectomy, does he have a scar 
that is poorly nourished with repeated 
ulceration?  

	(o)  Does the veteran have any nerve 
damage at the site of his right 
nephrectomy?  

In response thereto the report of VA genitourinary 
examination in July 2002 reflects that the claims file was 
available and that it and the veteran's VA medical records 
were reviewed by the examiner.  The medical records showed 
that the veteran was being followed for chronic anemia, 
hiatal hernia, chronic gastritis, GI reflux disease, 
generalized osteoarthrosis, chronic rhinitis, alcohol 
dependence, benign hypertrophy of the prostate, and 
hypertension.  

The veteran reported that he had had an accident involving a 
shell during military service in 1952, which resulted in the 
loss of his right kidney.  He denied any subsequent history 
of lethargy, weakness or anorexia.  He stated that he had 
lost about 12 pounds in the last several months, but that he 
had had surgery for a hiatal hernia during that time which 
probably accounted for the weight loss.  As far as urinary 
frequency, he denies any daytime frequency, but states he had 
to get up three to four times in the middle of the night to 
urinate.  He reported having some hesitancy, but once the 
stream started he reported a good steady stream with no 
dysuria.  He denies any history of incontinence and stated 
that his only urinary tract surgery consisted of the right 
kidney surgery in 1952.  He denied any urinary tract 
infections or any other hospitalization for a urinary tract 
problem since then.  Reportedly, the veteran experienced no 
renal colic or bladder stones, and there was no history that 
he was aware of, or that the examiner could find in the 
veteran's medical records, of acute nephritis.  

During the examination, the veteran related that he was told 
that he has a cyst on his left kidney and he reported 
experiencing occasional pain there.  The examiner noted that 
a left renal cyst was 1.5 cm, verified by CAT scan in 
February 2001.  There was no history of any kind of 
malignancy.  The veteran was having no current treatment for 
his urinary tract disease.  As far as male loss of a creative 
organ, he had had no trauma or surgery affecting his penis or 
testicles.  The veteran denied any endocrine disease, 
neurologic problem, infections, or psychological problems. 
His vascular symptoms consisted of hypertension.  He stated 
that he had had no erection in one year and did not seem to 
be bothered by this.  

The examiner then proceeded to answer the questions posed in 
the requested development action:

A.	At this time, there appears to be no nephritis, infection 
or pathology -of the remaining left kidney-other than the 
cyst that was noted on-CT -in February 2001.  
B.	There is no constant albuminuria and no constant edema.  
C.	The veteran does not have any definite decrease in left 
kidney function at this time.
D.	The veteran's hypertension does not have a consistent 
diastolic pressure above 120-noted in the records at any 
time.
E.	The veteran does not have persistent edema or 
albuminuria.  
F.	The veteran's BUN was 24 mg/dl.  A one-year graph was 
printed out showing that the veteran's BUN has remained 
borderline to normal over the last year.  
G.	The veteran's creatinine level at the last exam was: 1.3 
mg/dl.  Again, one-~ year trend showed creatinine to be 
borderline-to-normal.
H.	The veteran is not in poor health at this time.
I.	The veteran's renal dysfunction, which is not apparent at 
this time, does not require regular dialysis.
J.	At this exam and at this time, the veteran does not have 
an apparent decreased function of the kidney or any other 
organ system noted at this time.
K.	As far as recent heart attacks, the veteran denied any 
"heart attack."  Therefore, this is non-applicable.
L.     The veteran's hypertension 'was diagnosed in the 
early' 1970s.  Therefore, it is as likely as not that the 
loss of kidney may have had some contributory factor to his 
early onset hypertension.  
M.     Where the right nephrectomy scar is located, there is 
some tenderness and pain demonstrated on palpation over the 
right flank scar.
N.,	The veteran's right nephrectomy scar does not appear to 
be poorly nourished with repeated ulcerations.  It 
appears to be a normal healing scar on examination.
O.	The veteran has no apparent nerve damage other than the 
hypersensitivity of the scar area secondary to the 
nephrectomy.

Cardiovascular examination revealed a blood pressure of 
164/68 with a pulse of 69.  There was a 2-3/6 systolic 
ejection murmur which was heard in all areas, but greatest 
over the left sternal border and the pulmonic area.  The 
lungs were clear to auscultation.  There was no edema of any 
of the veteran's extremities or any other area noted on 
examination.  The veteran was not on dialysis.  Examination 
revealed that the penis, testicles, epididymis, and spermatic 
cord were normal with no testicular atrophy.  The rectal 
examination was deferred by the veteran.  Neurologic 
examination revealed that sensation and reflexes appeared 
normal.  Peripheral pulses also were within normal limits and 
equal.  Laboratory studies revealed that BUN was 24, 
creatinine 1.3, sodium 138, potassium 4.4, chloride was 98 
and calcium 9.  His albumin was 3.4 and the remainder of his 
liver function studies were within normal limits.  WBC was 
8.4, hemoglobin 10.6, hematocrit 32.3, and platelets were 
712,000.  He had a liver function study in March 2002, which 
was totally within normal limits and the albumin at that time 
was 3.8.  The examiner reported that over the past one year, 
the veteran's albumin has not been elevated.  The diagnosis 
was status post right nephrectomy, 1952, secondary to-
service-connected accident.  

Analysis

Removal of a kidney is rated as a minimum 30 percent 
disabling under Diagnostic Code 7500.  Alternatively, the 
removal of a kidney may be rated as renal dysfunction if 
there is nephritis, infection, or pathology of dysfunction.  
38 C.F.R. § 4.115b.  Here, the objective evidence does not 
suggest the existence of any of these factors.  Consequently, 
rating as renal dysfunction under 38 C.F.R. § 4.115 is not 
applicable.  The veteran contends that he is entitled to 
assignment of a higher disability rating.  A 60 percent 
rating is provided for renal dysfunction where there is 
constant albuminuria with some edema; or definite decrease in 
kidney function; or hypertension at least 40 percent 
disabling under Code 7101.  38 C.F.R. § 4.115a. Code 7101 
provides that hypertension is 40 percent disabling where the 
diastolic pressure is predominantly 120 or more.  38 C.F.R. § 
4.104, Code 7101.  None of these required manifestations for 
a higher disability rating are objectively demonstrated here.  

Albuminuria, or protein in the urine, has not been manifest 
and is certainly not currently shown to be constant.  There 
is no evidence of edema on examination.  There is also no 
competent (medical) evidence of a definite decrease in kidney 
function.  Examination findings do not reflect evidence of 
dysfunction of the right kidney.  Similarly, there is no 
objective evidence of decreased function in the remaining 
kidney.  The veteran did testify that he had some problems 
with his remaining kidney (and this matter is further 
referenced in the Other Issues section of this decision); 
but, as a layperson, he is not competent to offer an opinion 
which requires specialized medical knowledge, such as a 
diagnosis or etiological opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Finally, there is no competent medical evidence that the 
veteran's diastolic pressure is predominantly 120.  Diastolic 
pressure is noted by the bottom number in a blood pressure 
reading.  The record reveals no blood pressure reading with a 
diastolic pressure of 120 or above and the veteran's blood 
pressure on the most recent VA examination in July 2002 was 
164/68.  All other recorded diastolic readings have been 
below 120.  The veteran's diastolic pressure is therefore not 
predominantly 120 or more.  

Accordingly, a rating in excess of 30 percent for assignment.  
Here, the negative objective evidence is dispositive of the 
matter and entitlement to a rating in excess of 30 percent is 
not warranted.  The report of the July 2002 special 
genitourinary examination by VA is deemed dispositive of the 
matter due to its completeness, including the responses to 
the specific questions posed by the Board in the request for 
additional development action which are not indicative of 
entitlement to a disability rating in excess of 30 percent.  

In hearing testimony the veteran indicated that he had had 
recently had a heart attack, but the VA examination report is 
contrary to this.  Also, although the appellant contends that 
doctors have told him he is suffering from damaged nerves and 
the clinical evidence includes a reference to neurogenic pain 
related to the nephrectomy, the extremely comprehensive 
special genitourinary examination in July 2002 reflects no 
neurologic component to the service-connected postoperative 
right nephrectomy.  The examiner indicated that the veteran 
has no nerve damage other than the hypersensitivity of the 
scar (which is further discussed below).  In any event, the 
symptoms and findings regarding the postoperative right 
nephrectomy do not support the veteran's contentions or 
otherwise warrant an increased disability rating for the 
service-connected postoperative right nephrectomy.  

However, it is noteworthy that the veteran contends that he 
experiences pain, tenderness, soreness, and burning in the 
area of the postoperative nephrectomy scar.  On objective 
examination in 2002 the examiner reported that it appeared to 
be a normal healing scar which is not poorly nourished or 
subject to ulceration.  Although the Board does not find that 
a higher schedular rating is warranted for the postoperative 
right nephrectomy, the Board does find that a separate, 
additional rating is appropriate for the scar associated with 
the postoperative right nephrectomy, for the following 
reasons.  In the case of Esteban v. Brown, the United States 
Court of Appeals for Veterans Claims (Court) noted that while 
"pyramiding of disabilities is to be avoided pursuant to 38 
U.S.C. § 1155 and 38 C.F.R. § 4.14 . . . it is possible for a 
veteran to have separate and distinct manifestations from the 
same injury permitting two different disability ratings."  
Esteban, 6 Vet. App. at 261.  "The critical element is that 
none of the symptomatology for [one condition] is duplicative 
of or overlapping with the symptomatology of the [other 
condition]." Id. at 262 (emphasis in original).  

The rating criteria for evaluating scar disabilities is set 
forth in 38 C.F.R. § 4.118 of the rating schedule contained 
in Part 4 of 38 C.F.R. (2002).  As the veteran's scar is not 
on his face, not due to burns, and not poorly nourished with 
ulceration, the only two potentially applicable codes are 
Diagnostic Codes 7804 and 7805.  According to Diagnostic Code 
7804, a 10 percent rating is prescribed for scars, 
superficial, tender and painful on objective demonstration.  
Under Diagnostic Code 7805, other scars are to be rated on 
limitation of function of part affected.  Here, the 
nephrectomy scar is shown on objective examination to be 
tender and painful.  

Reviewing the regulations for evaluating the postoperative 
right nephrectomy in conjunction with the criteria for scars 
noted above, the Board finds that a question does not arise 
as to whether the symptomatology for scarring is contemplated 
in the rating criteria for evaluating the veteran's service-
connected disability at issue here.  As a consequence there 
is no violation of the rule against pyramiding and the grant 
of service connection for the tender and painful scar and 
assignment of a separate 10 percent rating is proper.  

While the Board finds that a 10 percent rating is warranted 
for the veteran's scar, there is no basis for a rating in 
excess of 10 percent for the scar.  As already noted, the 
veteran's scar is not on his face, not due to burns, and not 
poorly nourished with ulceration.  Therefore, Diagnostic 
Codes 7800-7803 are not applicable.  Moreover, while the 
veteran may be entitled to a higher rating for the scar under 
DC 7805, which rates scars on limitation of function, such a 
rating would involve overlapping with the symptomatology 
considered for the veteran's 30 percent rating for 
postoperative right nephrectomy under Diagnostic Code 7500, 
and as such, is not warranted.  See Esteban, 6 Vet. App. at 
261.  In short, the Board concludes that a separate 10 
percent rating, but no higher, is warranted for the scar 
associated with the veteran's postoperative right 
nephrectomy.  


Extraschedular consideration

The veteran has not asserted that the schedular criteria are 
inadequate to properly rate the service-connected 
disabilities at issue here, and the record in this case 
presents no evidence or argument to reasonably indicate that 
the provisions of 38 C.F.R. § 3.321(b)(1) (2001) are 
potentially applicable.  There is no competent medical 
evidence in the record showing that the veteran's service-
connected disabilities present such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render inapplicable the regular 
schedular standards.  The veteran has reported no 
hospitalization for a genitourinary problem since the 1952 
nephrectomy.  There is no objective evidence supportive of a 
conclusion that service-connected disability causes marked 
interference with employment.  Neither is there evidence of 
circumstances which the appropriate officials might find so 
"exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


Conclusion

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, resolving any existing in the 
instance of the scar.  However, as the evidence is not in 
equipoise, or evenly balanced, regarding the issue for which 
entitlement has been denied, an increased rating for the 
postoperative right nephrectomy, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a rating in excess of 30 percent for 
postoperative right nephrectomy is denied.  

A separate 10 percent rating for a scar associated with 
postoperative right nephrectomy, is granted, subject to the 
applicable regulations governing the payment of monetary 
benefits.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

